UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period :	March 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Small Cap Value Fund Annual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Financial statements 19 Federal tax information 45 About the Trustees 46 Officers 48 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Small Cap Value Fund Interview with your fund’s portfolio manager Eric, what was the market environment like for U.S. small-cap value stocks during the 12-month reporting period ended February29, 2016? The U.S. economy continued to strengthen during the reporting period, reflected by improvements in employment, housing, and other economic gauges. However, global equity markets were volatile as investors weighed a dynamic confluence of factors, including the strong U.S. dollar, low crude prices, the Greek debt crisis, and slower growth in China. In August2015, the People’s Bank of China’s unexpected devaluation of the Chinese yuan precipitated a sharp selloff in global markets, as investors indiscriminately sold higher-risk investments in favor of more defensive strategies to minimize downside risk. In October, small-cap stocks rebounded in response to stimulative global central bank policies. The rally continued into November, when the asset class outperformed larger-cap stocks. Given their global reach, large-cap stocks were more susceptible to the economic slowdown in China and other emerging markets, as well as to low commodity prices and a strong U.S. dollar that diminished the value of revenue collected overseas. New headwinds emerged in December, affecting the performance of all stocks. Weakness in the energy and commodity-related sectors spread to other This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/29/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Small Cap Value Fund 5 market sectors. On December16, the Federal Reserve took the widely expected first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate. Investors initially cheered the rate hike, which reflected the Fed’s confidence in the U.S. economy. But as 2016 approached, global equity markets experienced a return of heightened volatility and a “risk-off” flight to safe havens, as investor sentiment was weighed down by the slump in commodity prices, troubles in the high-yield market, continued weakness in China and in emerging markets, and the future pace of Fed rate increases. The early weeks of 2016 saw a deep slide in oil prices, fueling worries of slowing economic growth globally and uncertainty around central bank policy. With investors flooding safe haven assets, such as gold and U.S. government bonds, U.S. stocks ended January down 5.5% — their worst month since August2015. Toward mid-February, major stock indexes were hitting multiyear lows with the Standard & Poor’s 500 Index falling more than 9%, despite some short-lived stock market rallies. Soon after, a handful of upbeat U.S. corporate earnings announcements, rumblings of a cap on oil production, and a growing belief that the markets were deeply oversold boosted sentiment. These factors contributed to rallies off those lows, particularly for stocks most sensitive to changes in commodity prices. Although worries persisted, February proved to be a respite after January’s deep declines. Against this backdrop, equities underperformed bonds, small-cap stocks trailed large-cap stocks, and value stocks lagged growth stocks. How did Putnam Small Cap Value Fund perform for the 12-month reporting period ended February29, 2016? While the fund’s absolute return at net asset value was negative for the 12months ended February29, 2016, its performance was better Allocations are shown as a percentage of the fund’s net assets as of 2/29/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Small Cap Value Fund than that of its benchmark, the Russell 2000 Value Index, and the average return of its Lipper peer group. I continued to manage the portfolio with a bottom-up investment process, focusing on stock selection rather than rotating assets between sectors or other asset classes. Over the reporting period, stock selection drove performance, led by results within the financials, consumer discretionary, and energy sectors. Stock selection effects within the information technology sector detracted most from performance. Sector allocation effects, a by-product of the investment process, also detracted from performance. An overweight allocation to the energy sector and an underweight allocation to the utilities sector weighed on performance. An underweight allocation to the consumer discretionary sector added value. What holdings detracted from investment results during the reporting period? The fund’s biggest disappointment was Everyday Health, a leading provider of digital health and wellness solutions. In our view, management spread its sales force too thinly among multiple markets, causing the company to report disappointing revenues. The company’s markets are still solidly expanding, and a sales force reorganization has resulted in a growing backlog, suggesting that the weak results are temporary, in my opinion. Pernix Therapeutics, which acquires, develops, and commercializes prescription drugs, attempted to raise prices but ran into resistance from health-care and insurance payors, causing the company to miss revenue This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Small Cap Value Fund 7 targets. Increased political criticism of drug prices also weighed on the stock. With a central pillar of their investment thesis challenged, our outlook for the company deteriorated. We sold the stock at a loss before the close of the period. Finally, the fund’s investments in Globe Specialty Metals, a producer of silicon metal and a silicon- and manganese-based alloy, struggled. With its merger with the metals and mining firm Ferroglobe PLC, which derives most of its revenue from Europe, Globe Specialty Metals increased its overall exposure to foreign currency just as exchange rates were beginning a massive re-rating that weighed on stock performance. In addition, the company’s commodity exposure caused investors to sell the stock in an overall move to de-risk their portfolios during the reporting period. However, in my view, a substantial opportunity now exists in the stock, as both Globe Specialty Metals and Ferroglobe are well positioned to take advantage of growth in the consumer products, solar, and automotive sectors. The stock remains a primary position in the portfolio. What strategies or holdings aided performance results during the reporting period? When I purchased the stock of Smith & Wesson, a leader in firearm manufacturing and design, our analysts had recognized a potentially favorable inflection point in the industry due to a turn in purchasing dynamics. At that time, we believed that the company’s cost structure, combined with emerging trends in the industry, would contribute to margin improvements. The stock, which was the fund’s best performer for the reporting period, also benefited from exogenous events; in particular, heightened concerns regarding gun control legislation and increased concerns for personal safety, which created a spike in demand that This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Small Cap Value Fund drove an even faster-than-anticipated sales recovery — exceeding market expectations. Effective stock selection within financials contributed positively to performance. Substantial contributors included the fund’s investments in StanCorp Financial, which is not in the benchmark, and a greater-than-benchmark weighting in Walker & Dunlop. The stock of StanCorp Financial, a provider of insurance and retirement products, rallied strongly after Meiji Yasuda Life Insurance announced in July2015 that it had reached an agreement to acquire StanCorp at a significant premium. I sold the holding before the end of the period to lock in profits. In the portfolio, I acquired the stock of Walker & Dunlop, an originator of loans for multi-family units in the $10 million-to-$25 million range, believing that the Federal Housing Finance Agency, under new leadership, would become more supportive of growth in the multi-family housing market. This view proved to be correct: The company’s stock rose strongly as a result of management’s ability to successfully expand into capital markets beyond its traditional Fannie Mae and Freddie Mac base. What is your outlook for the financial markets in the months ahead? Stock performance was challenged in 2015, which proved to be the weakest year for U.S. equities since the global financial crisis. The combination of the strong dollar, sluggish global growth, and weak commodity prices took a toll on corporate profitability. We believe uncertainty and volatility are likely to continue for U.S. equity investors for the foreseeable future. At the same time, the U.S. economy has been showing signs of strengthening. February’s 4.9 percent jobless rate is close to full employment, and consumer spending has increased, thanks in part to lower commodity costs. Following the close of the period, the Fed’s comments about taking a patient approach toward raising rates in 2016 also helped to soothe the markets somewhat. In this environment, I believe small-cap stocks could advance if U.S. domestic growth proves resilient. My investment process remains rooted in seeking attractively valued small-cap stocks issued by quality companies with improving business trends. I’ll continue to closely monitor volatility, seeking to capitalize on attractive stocks that may have been oversold. Thank you, Eric, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from Booth School of Business at the University of Chicago and a B.S. from San Diego State University. He joined Putnam in 2000 and has been in the investment industry since 1994. Small Cap Value Fund 9 IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. 10 Small Cap Value Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (4/13/99) (5/3/99) (7/26/99) (3/29/00) (3/30/07) (11/1/13) (11/1/13) (1/3/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.48% 8.10% 8.20% 8.20% 7.68% 7.68% 7.95% 7.72% 8.21% 8.74% 8.75% 8.73% 10 years 30.96 23.43 25.30 25.30 21.40 21.40 24.50 20.14 27.71 34.51 34.70 34.24 Annual average 2.73 2.13 2.28 2.28 1.96 1.96 2.22 1.85 2.48 3.01 3.02 2.99 5 years 34.19 26.48 29.22 27.22 29.19 29.19 30.81 26.23 32.33 35.98 36.17 35.71 Annual average 6.06 4.81 5.26 4.93 5.26 5.26 5.52 4.77 5.76 6.34 6.37 6.30 3 years 17.85 11.07 15.17 12.17 15.17 15.17 15.97 11.91 16.89 18.87 19.04 18.64 Annual average 5.63 3.56 4.82 3.90 4.82 4.82 5.06 3.82 5.34 5.93 5.98 5.86 1 year –12.04 –17.10 –12.68 –16.83 –12.78 –13.60 –12.51 –15.57 –12.28 –11.73 –11.71 –11.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after six years. Small Cap Value Fund 11 Comparative index returns For periods ended 2/29/16 Lipper Small-Cap Value Russell 2000 Value Index Funds category average* Annual average (life of fund) 8.58% 9.41% 10 years 49.24 62.23 Annual average 4.08 4.83 5 years 29.28 30.40 Annual average 5.27 5.36 3 years 13.68 15.00 Annual average 4.37 4.68 1 year –13.35 –12.60 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/16, there were 305, 261, 224, 141, and 58 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,530 and $12,140, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,014. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $12,771, $13,451, $13,470, and $13,424, respectively. 12 Small Cap Value Fund Fund price and distribution information For the 12-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.126116 $0.047796 $0.063764 $0.066806 $0.101784 $0.161854 $0.172500 $0.157292 Capital gains Long-term gains 0.557440 0.557440 0.557440 0.557440 0.557440 0.557440 0.557440 0.557440 Short-term gains 0.024702 0.024702 0.024702 0.024702 0.024702 0.024702 0.024702 0.024702 Return of capital* 0.039742 0.015062 0.020094 0.021052 0.032074 0.051004 0.054358 0.049566 Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 2/28/15 $15.34 $16.28 $13.10 $13.09 $14.06 $14.57 $15.12 $15.90 $15.90 $15.86 2/29/16 12.82 13.60 10.86 10.82 11.70 12.12 12.62 13.32 13.31 13.27 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. * See page 45. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (4/13/99) (5/3/99) (7/26/99) (3/29/00) (3/30/07) (11/1/13) (11/1/13) (1/3/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.87% 8.49% 8.59% 8.59% 8.07% 8.07% 8.34% 8.11% 8.60% 9.13% 9.14% 9.12% 10 years 35.10 27.33 29.31 29.31 25.36 25.36 28.52 24.03 31.71 38.82 39.02 38.58 Annual average 3.05 2.45 2.60 2.60 2.29 2.29 2.54 2.18 2.79 3.33 3.35 3.32 5 years 40.44 32.36 35.08 33.08 35.20 35.20 36.92 32.13 38.53 42.33 42.54 42.08 Annual average 7.03 5.77 6.20 5.88 6.22 6.22 6.49 5.73 6.74 7.31 7.35 7.28 3 years 20.71 13.77 17.90 14.90 18.04 18.04 18.86 14.70 19.71 21.78 21.96 21.57 Annual average 6.47 4.39 5.64 4.74 5.68 5.68 5.93 4.68 6.18 6.79 6.84 6.73 1 year –6.96 –12.31 –7.71 –12.09 –7.64 –8.51 –7.43 –10.67 –7.20 –6.68 –6.59 –6.73 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Small Cap Value Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 2/28/15 1.44% 2.19% 2.19% 1.94% 1.69% 1.14% 1.04% 1.19% Annualized expense ratio for the six-month period ended 2/29/16* 1.17% 1.92% 1.92% 1.67% 1.42% 0.87% 0.77% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.26%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.55 $9.09 $9.09 $7.91 $6.73 $4.13 $3.65 $4.37 Ending value (after expenses) $907.40 $904.30 $903.30 $904.50 $906.00 $909.00 $908.60 $908.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Small Cap Value Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.87 $9.62 $9.62 $8.37 $7.12 $4.37 $3.87 $4.62 Ending value (after expenses) $1,019.05 $1,015.32 $1,015.32 $1,016.56 $1,017.80 $1,020.54 $1,021.03 $1,020.29 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Small Cap Value Fund15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2000 Value Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Small Cap Value Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Small Cap Value Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Small Cap Value Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Small Cap Value Fund 19 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Small Cap Value Fund (the fund), a series of Putnam Investment Funds, including the fund’s portfolio, as of February 29, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 29, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Small Cap Value Fund as of February 29, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts April 7, 2016 20 Small Cap Value Fund The fund’s portfolio 2/29/16 COMMON STOCKS (87.7%)* Shares Value Aerospace and defense (0.3%) Vectrus, Inc. † 52,500 $1,010,625 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. 52,549 1,544,941 Airlines (0.6%) SkyWest, Inc. 113,400 2,046,870 Auto components (1.5%) Goodyear Tire & Rubber Co. (The) 85,700 2,581,284 Stoneridge, Inc. † 202,340 2,436,174 Banks (13.9%) Banc of California, Inc. 149,358 2,289,658 Berkshire Hills Bancorp, Inc. 67,500 1,742,850 BNC Bancorp 78,900 1,600,092 Chemical Financial Corp. 92,551 3,131,000 Eagle Bancorp, Inc. † 16,990 778,822 First Connecticut Bancorp, Inc. 66,100 1,063,549 First Financial Bancorp 115,200 1,931,904 First Merchants Corp. 96,800 2,147,992 Franklin Financial Network, Inc. † 84,683 2,326,242 Fulton Financial Corp. 134,400 1,694,784 Great Western Bancorp, Inc. 74,200 1,826,062 Hanmi Financial Corp. 98,000 2,041,340 IBERIABANK Corp. 27,000 1,287,360 Lakeland Financial Corp. 41,400 1,768,194 OFG Bancorp (Puerto Rico) 217,483 1,265,751 Old National Bancorp 176,600 1,970,856 Pacific Premier Bancorp, Inc. † 104,900 2,155,695 Popular, Inc. (Puerto Rico) 50,320 1,333,480 ServisFirst Bancshares, Inc. 36,594 1,337,511 Simmons First National Corp. Class A 29,112 1,199,123 Southside Bancshares, Inc. 70,565 1,652,632 Sterling Bancorp 96,300 1,387,683 Tristate Capital Holdings, Inc. † S 175,974 2,113,448 WesBanco, Inc. 57,400 1,622,698 Western Alliance Bancorp † 39,800 1,182,856 Wintrust Financial Corp. 32,800 1,394,000 Yadkin Financial Corp. 78,400 1,697,360 Beverages (0.7%) Cott Corp. (Canada) S 188,210 2,303,690 Biotechnology (1.1%) Eagle Pharmaceuticals, Inc. † S 30,800 1,952,412 Emergent BioSolutions, Inc. † S 49,921 1,688,827 Small Cap Value Fund 21 COMMON STOCKS (87.7%)* cont. Shares Value Building products (1.8%) CaesarStone Sdot-Yam, Ltd. (Israel) † S 30,236 $1,121,151 Continental Building Products, Inc. † 118,943 2,007,758 NCI Building Systems, Inc. † 100,291 1,097,184 PGT, Inc. † 176,571 1,746,287 Capital markets (0.4%) OM Asset Management PLC (United Kingdom) 124,103 1,414,774 Chemicals (3.0%) American Vanguard Corp. S 153,500 1,935,635 Ferro Corp. † 180,400 1,791,372 Kraton Performance Polymers, Inc. † 113,700 1,952,229 Minerals Technologies, Inc. 35,997 1,829,368 Olin Corp. 86,700 1,314,372 Orion Engineered Carbons SA (Luxembourg) 97,000 1,246,450 Commercial services and supplies (1.2%) ARC Document Solutions, Inc. † 260,500 911,750 Deluxe Corp. 28,000 1,607,480 Ennis, Inc. 78,921 1,557,901 Construction and engineering (1.6%) Granite Construction, Inc. 57,800 2,395,810 MasTec, Inc. † S 145,200 2,465,496 Orion Marine Group, Inc. † 138,700 497,933 Consumer finance (0.9%) Encore Capital Group, Inc. † S 84,340 1,960,905 PRA Group, Inc. † S 40,200 980,880 Diversified consumer services (0.5%) Carriage Services, Inc. 80,600 1,661,166 Electric utilities (3.6%) ALLETE, Inc. 40,900 2,168,518 El Paso Electric Co. 33,400 1,364,390 IDACORP, Inc. 61,600 4,371,136 PNM Resources, Inc. 70,500 2,250,360 Portland General Electric Co. 51,100 1,944,355 Electrical equipment (0.4%) General Cable Corp. 150,600 1,293,654 Electronic equipment, instruments, and components (3.3%) Neonode, Inc. † S 366,300 915,750 Orbotech, Ltd. (Israel) † 108,800 2,464,320 QLogic Corp. † 163,800 2,111,382 Sanmina Corp. † 86,700 1,786,020 SuperCom, Ltd. (Israel) † S 117,092 543,307 SYNNEX Corp. 15,200 1,429,256 TTM Technologies, Inc. † 262,109 1,719,435 22 Small Cap Value Fund COMMON STOCKS (87.7%)* cont. Shares Value Energy equipment and services (1.4%) Core Laboratories NV S 8,800 $923,472 Independence Contract Drilling, Inc. † S 105,536 406,314 Matrix Service Co. † 100,100 1,840,839 Patterson-UTI Energy, Inc. 91,900 1,428,126 Food and staples retail (0.7%) SpartanNash Co. 79,290 2,176,511 Food products (0.8%) B&G Foods, Inc. 10,688 369,698 Sanderson Farms, Inc. S 26,200 2,391,012 Gas utilities (0.7%) Southwest Gas Corp. 36,300 2,214,300 Health-care equipment and supplies (—%) Lantheus Holdings, Inc. † 41,916 88,862 Health-care providers and services (1.2%) Air Methods Corp. † S 53,700 1,950,921 Ensign Group, Inc. (The) 92,598 1,899,185 Hotels, restaurants, and leisure (1.1%) ClubCorp Holdings, Inc. 129,000 1,711,830 Del Taco Restaurants, Inc. † S 175,403 1,899,614 Household durables (1.0%) Century Communities, Inc. † 129,300 2,035,182 WCI Communities, Inc. † 76,345 1,316,951 Independent power and renewable electricity producers (0.2%) Dynegy, Inc. † 76,700 773,136 Insurance (7.2%) Allied World Assurance Co. Holdings AG 50,200 1,625,978 American Financial Group, Inc. 29,632 1,987,715 AMERISAFE, Inc. 40,800 2,101,200 Employers Holdings, Inc. 78,600 2,181,936 Endurance Specialty Holdings, Ltd. 37,000 2,303,990 Hanover Insurance Group, Inc. (The) 36,300 3,011,085 Maiden Holdings, Ltd. (Bermuda) S 149,700 1,791,909 National General Holdings Corp. 94,500 1,883,385 Reinsurance Group of America, Inc. 26,519 2,389,362 RenaissanceRe Holdings, Ltd. 17,200 1,947,040 Validus Holdings, Ltd. 55,513 2,493,089 Internet and catalog retail (0.6%) FTD Cos., Inc. † S 83,000 1,929,750 Internet software and services (2.5%) Everyday Health, Inc. † 245,700 1,162,161 GTT Communications, Inc. † S 124,200 1,835,676 j2 Global, Inc. 29,600 2,163,168 Small Cap Value Fund23 COMMON STOCKS (87.7%)* cont. Shares Value Internet software and services cont. Monster Worldwide, Inc. † 261,432 $779,067 Web.com Group, Inc. † 131,100 2,379,465 IT Services (1.9%) Convergys Corp. 104,300 2,688,854 Everi Holdings, Inc. † 309,400 909,636 Perficient, Inc. † 154,500 2,788,725 Leisure products (1.2%) Smith & Wesson Holding Corp. † 66,000 1,673,760 Vista Outdoor, Inc. † 46,700 2,302,310 Machinery (0.8%) Briggs & Stratton Corp. 126,100 2,682,147 Media (1.4%) Live Nation Entertainment, Inc. † 63,100 1,387,569 Madison Square Garden Co. (The) Class A † 4,666 723,230 MDC Partners, Inc. Class A 112,550 2,399,566 MSG Networks, Inc. Class A † 14,100 231,522 Metals and mining (0.5%) Ferroglobe PLC (United Kingdom) 203,895 1,602,615 Multi-utilities (1.6%) Avista Corp. 105,500 3,987,900 Unitil Corp. 35,200 1,384,416 Oil, gas, and consumable fuels (3.3%) Aegean Marine Petroleum Network, Inc. (Greece) S 281,750 2,020,148 Callon Petroleum Co. † 166,084 1,059,616 Energen Corp. 30,100 797,048 Gulfport Energy Corp. † 39,200 940,800 Memorial Resource Development Corp. † 132,100 1,277,407 PBF Energy, Inc. Class A 70,500 2,129,100 Ring Energy, Inc. † S 117,709 492,024 Scorpio Tankers, Inc. 377,435 2,347,646 Personal products (0.5%) Edgewell Personal Care Co. 21,300 1,628,385 Pharmaceuticals (0.7%) Aralez Pharmaceuticals, Inc. (Canada) † S 70,600 400,302 Lannett Co., Inc. † S 73,800 1,856,808 Professional services (1.0%) Heidrick & Struggles International, Inc. 53,600 1,259,064 Kforce, Inc. 47,600 758,744 On Assignment, Inc. † 39,400 1,300,594 Real estate investment trusts (REITs) (8.4%) American Assets Trust, Inc. 60,801 2,255,109 Apartment Investment & Management Co. Class A 46,700 1,709,687 24 Small Cap Value Fund COMMON STOCKS (87.7%)* cont. Shares Value Real estate investment trusts (REITs) cont. CBL & Associates Properties, Inc. 110,600 $1,275,218 Cherry Hill Mortgage Investment Corp. 63,038 897,031 Colony Capital, Inc. Class A 85,900 1,408,760 Education Realty Trust, Inc. 48,964 1,941,423 EPR Properties 37,700 2,346,071 Equity Commonwealth † 80,100 2,133,063 Healthcare Trust of America, Inc. Class A 63,150 1,756,202 iStar, Inc. † S 207,900 1,758,834 LTC Properties, Inc. 35,400 1,573,176 Paramount Group, Inc. 124,300 1,879,416 Rayonier, Inc. 112,300 2,451,509 Summit Hotel Properties, Inc. 233,014 2,518,881 Tanger Factory outlet Centers, Inc. 55,900 1,793,272 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 58,020 1,860,121 Road and rail (0.4%) Saia, Inc. † 49,638 1,302,998 Semiconductors and semiconductor equipment (3.7%) Advanced Energy Industries, Inc. † 84,600 2,523,618 Cypress Semiconductor Corp. † 169,515 1,352,730 FormFactor, Inc. † 288,600 2,193,360 Tessera Technologies, Inc. 75,100 2,213,948 Tower Semiconductor, Ltd. (Israel) † S 199,700 2,717,917 Xcerra Corp. † 193,475 1,104,742 Software (1.3%) Mentor Graphics Corp. 101,500 1,938,650 Xura, Inc. † 128,000 2,512,640 Specialty retail (1.5%) Abercrombie & Fitch Co. Class A S 59,400 1,725,570 Express, Inc. † 94,700 1,631,681 GNC Holdings, Inc. Class A 56,200 1,600,576 Technology hardware, storage, and peripherals (0.5%) BancTec, Inc. 144A CVR F † 160,833 — Logitech International SA (Switzerland) S 98,110 1,504,026 Textiles, apparel, and luxury goods (0.6%) Steven Madden, Ltd. † S 54,100 1,904,320 Thrifts and mortgage finance (5.1%) BofI Holding, Inc. † S 57,400 1,063,622 Flagstar Bancorp, Inc. † 111,900 2,148,480 HomeStreet, Inc. † 105,100 2,098,847 Meta Financial Group, Inc. 58,900 2,437,871 NMI Holdings, Inc. Class A † 238,600 1,216,860 Provident Financial Services, Inc. 126,000 2,342,340 Walker & Dunlop, Inc. † 72,649 1,679,645 Small Cap Value Fund25 COMMON STOCKS (87.7%)* cont. Shares Value Thrifts and mortgage finance cont. Washington Federal, Inc. 98,200 $2,080,858 WSFS Financial Corp. 63,400 1,921,016 Total common stocks (cost $294,229,850) INVESTMENT COMPANIES (3.3%)* Shares Value BlackRock Capital Investment Corp. 192,100 $1,738,505 Hercules Capital, Inc. 159,053 1,773,441 Solar Capital, Ltd. 111,175 1,917,769 TCP Capital Corp. S 140,219 1,951,848 TICC Capital Corp. 354,300 1,860,075 TriplePoint Venture Growth BDC Corp. S 169,783 1,704,621 Total investment companies (cost $13,124,571) SHORT-TERM INVESTMENTS (21.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.57% d 30,348,693 $30,348,693 Putnam Short Term Investment Fund 0.41% L 39,503,378 39,503,378 Total short-term investments (cost $69,852,071) TOTAL INVESTMENTS Total investments (cost $377,206,492) Key to holding’s abbreviations CVR Contingent Value Rights Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $331,272,063. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 26 Small Cap Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $31,152,055 $—­ $—­ Consumer staples 8,869,296 —­ —­ Energy 15,662,540 —­ —­ Financials 120,563,502 —­ —­ Health care 9,837,317 —­ —­ Industrials 28,608,387 —­ —­ Information technology 43,737,853 —­ —** Materials 11,672,041 —­ —­ Utilities 20,458,511 —­ —­ Total common stocks —­ —­ Investment companies 10,946,259 —­ —­ Short-term investments 39,503,378 30,348,693 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Small Cap Value Fund 27 Statement of assets and liabilities 2/29/16 ASSETS Investment in securities, at value, including $29,160,774 of securities on loan (Note 1): Unaffiliated issuers (identified cost $307,354,421) $301,507,761 Affiliated issuers (identified cost $69,852,071) (Notes 1 and 5) 69,852,071 Dividends, interest and other receivables 366,060 Receivable for shares of the fund sold 1,208,321 Receivable for investments sold 1,142,238 Prepaid assets 22,846 Total assets LIABILITIES Payable for investments purchased 11,296,143 Payable for shares of the fund repurchased 638,628 Payable for compensation of Manager (Note 2) 159,317 Payable for investor servicing fees (Note 2) 96,109 Payable for custodian fees (Note 2) 6,045 Payable for Trustee compensation and expenses (Note 2) 108,801 Payable for administrative services (Note 2) 1,266 Payable for distribution fees (Note 2) 73,193 Collateral on securities loaned, at value (Note 1) 30,348,693 Other accrued expenses 99,039 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $346,321,201 Undistributed net investment income (Note 1) — Accumulated net realized loss on investments (Note 1) (9,202,478) Net unrealized depreciation of investments (5,846,660) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Small Cap Value Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($142,655,650 divided by 11,131,267 shares) $12.82 Offering price per class A share (100/94.25 of $12.82)* $13.60 Net asset value and offering price per class B share ($2,397,763 divided by 220,864 shares)** $10.86 Net asset value and offering price per class C share ($15,526,544 divided by 1,434,649 shares)** $10.82 Net asset value and redemption price per class M share ($1,096,815 divided by 93,715 shares) $11.70 Offering price per class M share (100/96.50 of $11.70)* $12.12 Net asset value, offering price and redemption price per class R share ($742,579 divided by 58,848 shares) $12.62 Net asset value, offering price and redemption price per class R5 share ($13,919 divided by 1,045 shares) $13.32 Net asset value, offering price and redemption price per class R6 share ($21,859,568 divided by 1,642,050 shares) $13.31 Net asset value, offering price and redemption price per class Y share ($146,979,225 divided by 11,072,933 shares) $13.27 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Small Cap Value Fund 29 Statement of operations Year ended 2/29/16 INVESTMENT INCOME Dividends (net of foreign tax of $41,154) $6,196,450 Interest (including interest income of $63,706 from investments in affiliated issuers) (Note 5) 63,890 Securities lending (Note 1) 269,556 Total investment income EXPENSES Compensation of Manager (Note 2) 2,199,986 Investor servicing fees (Note 2) 668,145 Custodian fees (Note 2) 19,919 Trustee compensation and expenses (Note 2) 23,796 Distribution fees (Note 2) 627,106 Administrative services (Note 2) 9,700 Other 272,776 Total expenses Expense reduction (Note 2) (29,672) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,472,455 Net unrealized depreciation of investments during the year (50,496,419) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Small Cap Value Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 2/29/16 Year ended 2/28/15 Operations: Net investment income $2,738,140 $2,154,420 Net realized gain on investments 3,472,455 2,669,501 Net unrealized appreciation (depreciation) of investments (50,496,419) 6,145,536 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,369,833) (1,271,722) Class B (10,630) (2,950) Class C (89,971) (54,140) Class M (5,928) (5,116) Class R (5,700) (4,259) Class R5 (151) (109) Class R6 (156,852) (142,975) Class Y (1,660,501) (1,294,315) Net realized short-term gain on investments Class A (268,300) — Class B (5,494) — Class C (34,858) — Class M (2,191) — Class R (1,383) — Class R5 (23) — Class R6 (22,461) — Class Y (260,769) — From net realized long-term gain on investments Class A (6,054,715) (5,503,055) Class B (123,974) (134,990) Class C (786,641) (662,877) Class M (49,460) (51,367) Class R (31,219) (23,493) Class R5 (522) (339) Class R6 (506,873) (403,220) Class Y (5,884,768) (4,112,174) From return of capital Class A (431,661) — Class B (3,350) — Class C (28,352) — Class M (1,868) — Class R (1,796) — Class R5 (48) — Class R6 (49,427) — Class Y (523,256) — Increase from capital share transactions (Note 4) 36,710,246 56,464,239 Total increase (decrease) in net assets (Continued on next page) Small Cap Value Fund 31 Statement of changes in net assets (Continued) NET ASSETS Year ended 2/29/16 Year ended 2/28/15 Beginning of year $357,220,616 $303,454,021 End of year (including undistributed net investment income of $— and $— respectively) The accompanying notes are an integral part of these financial statements. 32Small Cap Value Fund This page left blank intentionally. Small Cap Value Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring , Net asset value Total return at net end of period to average to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ on investments­ of capital­ distributions fees reimbursements end of period­ asset value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ February 29, 2016­ $15.34­ .10­ (1.87) (.13) (.58) (.04) —­ —­ $12.82­ $142,656­ 1.15­ .70­ 62­ February 28, 2015­ 15.45­ .09­ .42­ .51­ (.12) (.50) —­ —­ —­ 15.34­ 3.40­ 172,363­ 1.18­ .60­ 54­ February 28, 2014­ 12.05­ .05­ 3.51­ 3.56­ (.10) (.06) —­ —­ d —­ 15.45­ 29.58­ 171,473­ 1.21­ .33­ 68­ February 28, 2013­ 10.54­ .08­ 1.44­ 1.52­ (.01) —­ —­ —­ d —­ 12.05­ 14.40­ 133,547­ 1.28­ .71­ 64­ February 29, 2012­ 10.62­ .02­ (.08) (.03) —­ —­ —­ d .01­ e 10.54­ 135,453­ 1.30­ .24­ 64­ Class B­ February 29, 2016­ $13.10­ —­ d (1.59) (.05) (.58) (.02) —­ —­ $10.86­ $2,398­ 1.90­ (.03) 62­ February 28, 2015­ 13.28­ (.02) .35­ .33­ (.01) (.50) —­ —­ —­ 13.10­ 2.60­ 3,398­ 1.93­ (.16) 54­ February 28, 2014­ 10.39­ (.05) 3.01­ 2.96­ (.01) (.06) —­ — ­ d —­ 13.28­ 28.55­ 4,215­ 1.96­ (.41) 68­ February 28, 2013­ 9.15­ —­ d 1.24­ 1.24­ —­ —­ —­ —­ —­ d —­ 10.39­ 13.55­ 3,764­ 2.03­ (.04) 64­ February 29, 2012­ 9.26­ (.04) (.08) —­ —­ —­ —­ —­ d .01­ e 9.15­ 4,247­ 2.05­ (.51) 64­ Class C­ February 29, 2016­ $13.09­ (.01) (1.60) (.06) (.58) (.02) —­ —­ $10.82­ $15,527­ 1.90­ (.05) 62­ February 28, 2015­ 13.29­ (.02) .36­ .34­ (.04) (.50) —­ —­ —­ 13.09­ 2.68­ 17,701­ 1.93­ (.15) 54­ February 28, 2014­ 10.41­ (.05) 3.02­ 2.97­ (.03) (.06) —­ —­ d —­ 13.29­ 28.58­ 14,732­ 1.96­ (.43) 68­ February 28, 2013­ 9.17­ —­ d 1.24­ 1.24­ —­ —­ —­ —­ —­ d —­ 10.41­ 13.52­ 9,244­ 2.03­ (.05) 64­ February 29, 2012­ 9.28­ (.04) (.08) —­ —­ —­ —­ —­ d .01­ e 9.17­ 9,397­ 2.05­ (.51) 64­ Class M­ February 29, 2016­ $14.06­ .03­ (1.72) (.07) (.58) (.02) —­ —­ $11.70­ $1,097­ 1.65­ .21­ 62­ February 28, 2015­ 14.22­ .01­ .38­ .39­ (.05) (.50) —­ —­ —­ 14.06­ 2.85­ 1,524­ 1.68­ .10­ 54­ February 28, 2014­ 11.11­ (.02) 3.22­ 3.20­ (.03) (.06) —­ —­ d —­ 14.22­ 28.87­ 1,460­ 1.71­ (.16) 68­ February 28, 2013­ 9.76­ .02­ 1.33­ 1.35­ —­ —­ —­ —­ — ­ d —­ 11.11­ 13.83­ 1,294­ 1.78­ .22­ 64­ February 29, 2012­ 9.85­ (.02) (.08) —­ —­ —­ —­ —­ d .01 ­ e 9.76­ 1,418­ 1.80­ (.26) 64­ Class R­ February 29, 2016­ $15.12­ .06­ (1.85) (.10) (.58) (.03) —­ —­ $12.62­ $743­ 1.40­ .39­ 62­ February 28, 2015­ 15.25­ .05­ .41­ .46­ (.09) (.50) —­ —­ —­ 15.12­ 3.14­ 772­ 1.43­ .35­ 54­ February 28, 2014­ 11.91­ .01­ 3.46­ 3.47­ (.07) (.06) —­ —­ d —­ 15.25­ 29.20­ 567­ 1.46­ .07­ 68­ February 28, 2013­ 10.44­ .05­ 1.42­ 1.47­ —­ —­ —­ —­ —­ d —­ 11.91­ 14.08­ 381­ 1.53­ .47­ 64­ February 29, 2012­ 10.52­ —­ d (.09) —­ —­ —­ —­ —­ d .01­ e 10.44­ 303­ 1.55­ (.02) 64­ Class R5­ February 29, 2016­ $15.90­ .15­ (1.94) (.16) (.58) (.05) —­ —­ $13.32­ $14­ .86­ .96­ 62­ February 28, 2015­ 15.98­ .15­ .43­ .58­ (.16) (.50) —­ —­ —­ 15.90­ 3.76­ 12­ .88­ .90­ 54­ February 28, 2014† 14.98­ .03­ 1.13­ 1.16­ (.10) (.06) —­ —­ —­ 15.98­ * 11­ .29* .22* 68­ Class R6­ February 29, 2016­ $15.90­ .15­ (1.94) (.17) (.58) (.05) —­ —­ $13.31­ $21,860­ .76­ .97­ 62­ February 28, 2015­ 15.99­ .16­ .43­ .59­ (.18) (.50) —­ —­ —­ 15.90­ 3.81­ 13,129­ .78­ 1.00­ 54­ February 28, 2014† 14.98­ .01­ 1.16­ 1.17­ (.10) (.06) —­ —­ —­ 15.99­ * 14,260­ .25* .08* 68­ Class Y­ February 29, 2016­ $15.86­ .14­ (1.94) (.16) (.58) (.05) —­ —­ $13.27­ $146,979­ .90­ .94­ 62­ February 28, 2015­ 15.95­ .14­ .43­ .57­ (.16) (.50) —­ —­ —­ 15.86­ 3.68­ 148,321­ .93­ .86­ 54­ February 28, 2014­ 12.44­ .08­ 3.62­ 3.70­ (.13) (.06) —­ —­ d —­ 15.95­ 29.82­ 96,735­ .96­ .51­ 68­ February 28, 2013­ 10.88­ .10­ 1.50­ 1.60­ (.04) —­ —­ — ­ d —­ 12.44­ 14.70­ 20,091­ 1.03­ .94­ 64­ February 29, 2012­ 10.97­ .05­ (.09) (.06) —­ —­ —­ d .01 ­ e 10.88­ 14,980­ 1.05­ .49­ 64­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34Small Cap Value Fund Small Cap Value Fund 35 Financial highlights (Continued) * Not annualized. † For the period November 1, 2013 (commencement of operations) to February 28, 2014. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 36 Small Cap Value Fund Notes to financial statements 2/29/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2015 through February 29, 2016. Putnam Small Cap Value Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation by investing mainly in common stocks of small U.S. companies, with a focus on value stocks. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. Under normal circumstances, the fund invests at least 80% of its net assets in companies of a size similar to those in the Russell 2000 Value Index. As of April 30, 2015, the index was composed of companies having market capitalizations of between approximately $5.18 million and approximately $6.72 billion. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately six years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Small Cap Value Fund 37 Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $30,348,693 and the value of securities loaned amounted to $29,293,807. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. 38 Small Cap Value Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $8,818,552 of certain losses recognized during the period from November 1, 2015 to February 29, 2016 to its fiscal year ending February 28, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals, from nontaxable dividends, from a redesignation of taxable income, from distributions in excess, and from a return of capital due to distributions which exceed those required under the excise rules. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $561,426 to decrease distributions in excess of net investment income and $561,426 to decrease paid-in capital. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $33,372,766 Unrealized depreciation (39,603,356) Net unrealized depreciation (6,230,590) Post-October capital loss deferral (8,818,552) Cost for federal income tax purposes $377,590,422 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Small Cap Value Fund 39 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $314,858 ClassR5 21 ClassB 5,730 ClassR6 7,195 ClassC 34,166 ClassY 302,079 ClassM 2,506 Total ClassR 1,590 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $908 under the expense offset arrangements and by $28,764 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $246, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 40 Small Cap Value Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $407,011 ClassM 9,748 ClassB 29,725 ClassR 4,108 ClassC 176,514 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $17,585 and $126 from the sale of classA and classM shares, respectively, and received $875 and $180 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $237,388,862 $197,869,462 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Small Cap Value Fund41 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended 2/29/16 Year ended 2/28/15 ClassA Shares Amount Shares Amount Shares sold 1,636,137 $24,001,597 2,055,957 $31,376,863 Shares issued in connection with reinvestment of distributions 543,652 7,752,471 436,136 6,515,868 2,179,789 31,754,068 2,492,093 37,892,731 Shares repurchased (2,285,492) (33,392,653) (2,356,871) (35,893,663) Net increase (decrease) Year ended 2/29/16 Year ended 2/28/15 ClassB Shares Amount Shares Amount Shares sold 36,178 $462,686 35,038 $459,338 Shares issued in connection with reinvestment of distributions 11,710 141,693 10,525 134,619 47,888 604,379 45,563 593,957 Shares repurchased (86,328) (1,088,382) (103,741) (1,356,831) Net decrease Year ended 2/29/16 Year ended 2/28/15 ClassC Shares Amount Shares Amount Shares sold 277,732 $3,498,217 374,455 $4,925,180 Shares issued in connection with reinvestment of distributions 75,248 907,495 52,682 672,755 352,980 4,405,712 427,137 5,597,935 Shares repurchased (271,061) (3,283,791) (182,897) (2,383,719) Net increase Year ended 2/29/16 Year ended 2/28/15 ClassM Shares Amount Shares Amount Shares sold 5,130 $65,990 10,547 $147,069 Shares issued in connection with reinvestment of distributions 4,448 57,953 3,863 52,994 9,578 123,943 14,410 200,063 Shares repurchased (24,253) (342,951) (8,721) (121,504) Net increase (decrease) Year ended 2/29/16 Year ended 2/28/15 ClassR Shares Amount Shares Amount Shares sold 71,693 $1,050,761 21,952 $330,949 Shares issued in connection with reinvestment of distributions 2,856 40,098 1,883 27,752 74,549 1,090,859 23,835 358,701 Shares repurchased (66,772) (976,616) (9,952) (149,494) Net increase 42 Small Cap Value Fund Year ended 2/29/16 Year ended 2/28/15 ClassR5 Shares Amount Shares Amount Shares sold 344 $5,295 58 $910 Shares issued in connection with reinvestment of distributions 50 744 29 448 394 6,039 87 1,358 Shares repurchased (110) (1,753) — — Net increase 87 Year ended 2/29/16 Year ended 2/28/15 ClassR6 Shares Amount Shares Amount Shares sold 857,565 $11,644,876 40,877 $651,553 Shares issued in connection with reinvestment of distributions 49,737 735,613 35,284 546,195 907,302 12,380,489 76,161 1,197,748 Shares repurchased (90,752) (1,344,751) (142,527) (2,247,813) Net increase (decrease) Year ended 2/29/16 Year ended 2/28/15 ClassY Shares Amount Shares Amount Shares sold 5,046,266 $75,681,191 5,848,560 $92,912,819 Shares issued in connection with reinvestment of distributions 557,077 8,222,461 344,715 5,325,849 5,603,343 83,903,652 6,193,275 98,238,668 Shares repurchased (3,880,774) (57,127,998) (2,906,434) (45,463,898) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 741 70.9% $9,870 ClassR6 743 0.1­ 9,889 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $3,226,251 $3,226,251 $70 $— Putnam Short Term Investment Fund* 36,101,320 123,346,960 119,944,902 63,636 39,503,378 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Small Cap Value Fund 43 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 44 Small Cap Value Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $13,051,537 as a capital gain dividend with respect to the taxable year ended February 29, 2016, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The fund designated 97.46% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $10,879 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Small Cap Value Fund 45 About the Trustees Independent Trustees 46 Small Cap Value Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 29, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Small Cap Value Fund 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Associate General Counsel, Putnam Investments, Vice President and BSA Compliance Officer Putnam Investment Management, and Putnam Since 2002 Retail Management (2003–2015) Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 48 Small Cap Value Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Small Cap Value Fund 49 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 50 Small Cap Value Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund Global Asset Allocation Funds — four RetirementReady® 2030 Fund investment portfolios that spread your RetirementReady® 2025 Fund money across a variety of stocks, bonds, and RetirementReady® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Small Cap Value Fund51 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 Officers Susan G. Malloy Custodian Robert L. Reynolds Vice President and State Street Bank President Assistant Treasurer and Trust Company Jonathan S. Horwitz James P. Pappas Legal Counsel Executive Vice President, Vice President Ropes & Gray LLP Principal Executive Officer, and Compliance Liaison Mark C. Trenchard Independent Registered Vice President and Public Accounting Firm Steven D. Krichmar BSA Compliance Officer KPMG LLP Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Small Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 52 Small Cap Value Fund Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 29, 2016	$39,475	$ — $4,400	$ — February 28, 2015	$38,570	$ — $4,285	$ — For the fiscal years ended February 29, 2016 and February 28, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,400 and $4,285 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
